DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,840,237. Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of the current application are broader than the patented claims.  All of the claim limitations of claims 1-20 of the current application recited in the patented claims.  The patented claims disclose an ESD protection circuit coupled between first and second power supply bus lines, comprising: a detection circuit, a pull-up circuit coupled to the detection circuit; a pull down circuit, coupled to the pull up circuit; a resistor having a first end coupled to the first power supply bus and a second end coupled to the pull up and pull down circuit; a bypass circuit, coupled to the pull-up and pull-down circuits, wherein the detection circuit is configured to detect whether an ESD event is present on either the first or the second bus so as to cause the pull-up and pull-down circuits to .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant claims “a resistor having a first end coupled to the first power supply bus and a second end coupled to the pull-up and pull-down circuits.”  It is not clear to the Examiner that “a resistor” is a separate resistor other than shown in the pull up and pull down circuits.  The drawings only disclose two resistors 202 and 206 which are part of the pull up and pull down circuits.  The drawings do not disclose a separate resistor. The claims and the drawings need to be show that “a resistor” is a separate resistor, and not part of the pull up and pull down circuit.  If the resistor claimed is meant to be either 202 or 206, then the claims needs to be more specific that pull up or pull down circuit comprising a resistor and how its first and second ends are connected.   The Examiner is going to interpret “a resistor” as a part of the pull up or pull down circuits.


laim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-10, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mertens et al. Publication No. US 2018/0082992.
Regarding claims 1 and 10, Mertens discloses an electrostatic discharge (ESD) protection circuit coupled between first and second power supply buses, comprising:
a detection circuit [Fig. 4, RC timers 32, 34];
a pull-up circuit [Fig. 4, comprising resistor 54, transistor 56, transistor 60], coupled to the detection circuit;
a pull-down circuit [Fig. 4, comprising transistor 58, resistor 62], coupled to the pull-up circuit,
a resistor [Fig. 4, resistor 54] having a first end coupled to the first power supply bus [Fig. 4, BOSST] and a second end coupled to the pull-up and pull-down circuits [Fig. 4, the second end of the resistor 54 is coupled to the pull up and pull down circuits as shown at node 55]; and
a bypass circuit [Fig. 4, transistor 26], coupled to the pull-up and pull-down circuits,
wherein the detection circuit is configured to detect whether an ESD event is present on either the first or the second bus so as to cause the pull-up and pull-down circuits to selectively enable the bypass circuit for providing a discharging path between the first and second power supply buses [par.  0018 to par. 0021].
claim 2, Mertens discloses that the detection circuit comprises at least a first resistor [Fig. 4, resistor 48] and at least a capacitor [Fig. 4, 46] coupled to each other at a first node [Fig. 4, node 47].
Regarding claims 9, 17, Mertens discloses that the first power supply bus is configured to provide a first supply voltage and the second power supply bus is configured to provide a second supply voltage, the first supply voltage being higher than the second supply voltage [Fig. 4, Vboost, Vdd, ground].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6-8, 11-12, and 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mertens et al. Publication No. US 2018/0082992.
Regarding claims 4 and 12, Mertens discloses that the pull-up circuit comprises at least a first n-type transistor [Fig. 4, transistor 56 is a NMOS transistor]; a pull-down circuit comprising at least a second n-type transistor [Fig. 4, 58 is a NMOS transistor]; the pull up circuit is coupled between the first and second power supply buses, and, further comprises at least a third p-type transistor [Fig. 4, transistor 60] and at least a second resistor [Fig. 4, resistor 54], and wherein the first n-type transistor is gated by a voltage level at the first node [Fig. 4, transistor 56 is gated by a voltage at the node 47], and the third p-type transistor is gated by a voltage level at a second node [Fig. 4, 
However, Mertens discloses that the third transistor is a p-type transistor, and not a n-type.  It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have a n-type third transistor, instead of a p-type transistor, by exchanging the source and drain terminals of the MOS transistor.
Regarding claims 3 and 11, it is well known in the electrostatic discharge protection circuit that comprises a detection circuit comprising a capacitor in form of a transistor connected between the first node and the ground.
Regarding claims 6 and 14, Mertens discloses that the second n-type transistor of the pull-down circuit [Fig. 4, resistor 62 can be replaced by a transistor; par. 0027] and the third n-type transistor of the pull-up circuit is coupled at a third node [Fig. 4, transistor 60 and resistor/transistor 62 is coupled to a third node 61].
Regarding claims 7 and 15, Mertens discloses that the bypass circuit comprises at least a fourth n-type transistor [Fig. 4, transistor 26] that is gated by a voltage level as the third node.
Regarding claims 8 and 16, Mertens discloses that when the ESD event is present on the first power supply bus, the voltage level at the first node corresponds to a low logic state such that the first n-type transistor of the pull-up circuit and the third n-type transistor of the pull-down circuit are turned off, the voltage level at the second node corresponds to a high logic state such that the second n-type transistor of the pull-up circuit is turned on, and the voltage level at the third node corresponds to a high logic .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang et al. Publication No. US 2013/0182356.
Regarding claims 1 and 10, Yang discloses an electrostatic discharge (ESD) protection circuit coupled between first and second power supply buses [Fig. 5, 208, 210], comprising:
a detection circuit [Fig. 4 and 5, RC trigger 402];
a pull-up circuit [Fig. 4, 414; Fig. 5, 504; Fig. 6; 608, 610], coupled to the detection circuit, comprising at least a first p-type transistor [Fig. 5; 504 is a p-type transistor];
a pull-down circuit [Fig. 5, 506], coupled to the pull-up circuit, comprising at least a second n-type transistor [Fig. 5, 506 is a NMOS transistor]; and
a resistor [Fig. 5, resistor 302] having a first end coupled to the first power supply bus [Fig. 5, 208] and a second end coupled to the pull-up and pull-down circuits [Fig. 5, the second end of the resistor 302 is coupled to the pull up and pull down circuits 504, 506]; and


wherein the detection circuit is configured to detect whether an ESD event is present on either the first or the second bus so as to cause the pull-up and pull-down circuits to selectively enable the bypass circuit for providing a discharging path between the first and second power supply buses [par.  0022 to par. 0033].
However, Yang does not disclose that pull-up transistor comprises a n-type transistor. It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have a n-type third transistor, instead of a p-type transistor, by exchanging the source and drain terminals of the MOS transistor.
Regarding claim 2, Yang discloses that the detection circuit comprises at least a first resistor [Fig. 5, resistor 302] and at least a capacitor [Fig. 5, 304] coupled to each other at a first node [Fig. 4, node 306].
Regarding claims 3 and 11, Yang discloses that the capacitor comprises a transistor that comprises a drain end, a source end, and a body end respectively coupled to the second power supply bus, and a gate end coupled to the first node [Fig. 6, transistor 304 drain, source, and body coupled to the ground line 210; and the gate coupled to the node 306].
Regarding claims 9 and 17, yang discloses that the first power supply bus is configured to provide a first supply voltage [Fig. 6, 208 provides VDD] and the second power supply bus is configured to provide a second supply voltage [Fig. 6, 210 provides VSS], the first supply voltage being higher than the second supply voltage.

Allowable Subject Matter
Claims 18-20 are allowed.

Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claims 5 and 13: The prior art does not disclose that the second n-type transistor of the pull-down circuit is gated by the voltage level at the first node. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836